                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SAMPSON CONSTRUCTION CO.,
INC.,
                                                         4:20CV3149
                   Plaintiff,

    vs.                                                    ORDER

DEVELOPERS SURETY AND
INDEMNITY COMPANY,

                   Defendant.


   After conferring with counsel, IT IS ORDERED:

   1) All progression and discovery deadlines are stayed pending further
          order of the court.


   2) A telephonic status conference to discuss the outcome of the parties’
          planned mediation is set for July 16, 2021 at 9:00 a.m. before the
          undersigned magistrate judge. The conference will be cancelled on
          advanced notice from the parties that this case has settled.

   Dated this 28th day of April, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
